Quinn, Chief Judge
(concurring in part and dissenting in part):
The majority’s determination that the transcript of Lieutenant Grant’s testimony was inadmissible is, in my opinion, contrary to law and sound judicial procedure. It is also unjustified by the facts because it is manifest that only irrelevant and immaterial matter was omitted from the transcript.
As to judicial precedent and sound practice, Ruch v Rock Island, 97 US 693, 694-695, 24 L ed 1101 (1878), is directly in point. There, two witnesses at a trial in the Federal district court in Chicago testified by deposition. A verdict was entered for the defendant, but it was set aside and a new trial ordered. In the interim, the great Chicago fire' occurred, and all records of the first trial were destroyed. In addition, the deposition Witnesses died. At the second trial, over plaintiff’s objection, the district judge admitted in evidence testimony by the commissioner who had taken the depositions and by the lawyer who had propounded the questions to one of the witnesses. The lawyer testified he could give only the “ ‘main and principal points’ ” of the testimony of the witness he had questioned; and the commissioner admitted he could recall only the substance of the testimony of each witness. The Supreme Court of the United States sustained the trial judge’s ruling. In pertinent part, it said:
“There was no error in admitting the testimony. The precise language of the deceased witnesses was not necessary to be proved. To hold otherwise would, in most instances, exclude this class of secondary evidence, and in so far defeat the ends of justice. Where a stenographer has not been employed, it can rarely happen that anyone can testify to more than the substance of what was testified by the deceased, especially if the examination was protracted, embraced several topics, and was followed by a searching cross-examination. It has been well said, that if a witness in such case, from mere memory, professes to be able to give the exact language, it is a reason for doubting his good faith and veracity. Usually there is some one present who can give clearly the substance, and that is all the law demands. To require more would, in effect, abrogate the rule that lets in the reproduction of the testimony of a deceased witness. The uncertainty of human life renders the rule, as we have defined it, not unfrequently of great value in the administration of justice. The right to cross-examine the witness when he testified shuts out the danger of any serious evil, and those whose duty it is to weigh and apply the evidence will always have due regard to the circumstances under which it comes before them, and rarely overestimate its probative force. 1 Greenl. Ev., sec. 165 and n.
“The living witness may use Iiis notes, taken contemporaneously with the testimony to be proved, in order *579to refresh Ms recollection, and, thus aided, he may testify to what he remembers; or if he can testify positively to the accuracy of his notes, they may be put in evidence. Greenl. Ev., sec. 166 and n.”
The transcript in issue records verbatim the “material” part of Lieutenant Grant’s testimony before the Article 32 investigating officer. In addition, the accused had a full and unfettered opportunity to cross-examine, and did in fact cross-examine, the witness. These are the only conditions to its admissibility as former testimony. In re Robinson, 42 F Supp 342 (D Mass) (1941). The trial testimony of the Article 32 investigating officer leaves no doubt that nothing relating to any issue in the case, or to Lieutenant Grant’s credibility as a witness, was omitted from the transcript. Thus, he testified as follows:
“Q. Captain Sugdinis, I hand you Prosecution Exhibit Number 4, for identification, and ask you if you can identify that?
(Hands to witness.)
“A. This is the original typed copy of the questions and answers which were asked of Lieutenant Grant, both by myself, and the counsel for the accused.
“Questions by the defense:
“Q. Captain Sugdinis when you say you wrote the answers down to the questions, do you mean that you wrote the answer to every question?
“A. I did not write the answer to every question; only the answer to those questions that were material to the charges and specifications.
“Q. In other words, there were questions asked that you didn’t feel, at that time, were important, and you did not record the answers.?
“A. This is true. As an example, certain questions were asked Lieutenant Grant what college he attended, what fraternity was he in? He answered the question about what college he attended; what I considered immaterial questions about fraternities, I did not record.
“Q. I suggest that you rephrased. This is not a verbatim copy or transcript, of what questions and answers were asked at the Article 32 that you conducted; is that true?
“A. This would not be a verbatim copy, for example, copying it from a tape recorder; no. But the material questions and answers, as asked, are recorded.
“Q. In your opinion?
“A. My belief, yes.”
Unlike the majority, I cannot disregard the nature of the testimony omitted from the transcript. The situation it presents is similar to the problem which exists when there are omissions in the transcript of the record of trial. As to the latter, we said: “[W]hen the purported record of trial omits a portion of the ‘proceedings’ of the court-martial, then reversal follows —unless it is clear beyond peradventure that the omissions were inconsequential, and related only to items which in no wise could have affected the result.” (Emphasis supplied.) United States v Walters, 4 USCMA 617, 625, 16 CMR 191. In a similar vein, we held in United States v Nelson, 3 USCMA 482, 13 CMR 38, that the requirement for a verbatim transcript must be applied “sensibly.” There, as here, not every word uttered by every witness was recorded; nevertheless, we upheld the legal completeness of the transcript of the record of trial because it presented “all material evidence bearing on all issues.” (Emphasis supplied.) Id., at page 486. Indisputably, the transcript here covers the material testimony on all the issues that was given by Lieutenant Grant. To reject the transcript is to reject our decision in Nelson not to emphasize “minutia over substance,” and to refuse to overturn a conviction “in the absence of prejudice to the substantial rights of the accused.” Id., at page 486.
Neither at trial, nor on appeal, did the defense offer a shred of evidence to challenge the completeness of the accuracy of the transcript as to the material parts of Lieutenant Grant’s testimony. And it offered not a shred of evidence *580challenging the Article 32 officer’s testimony that the part left out was irrelevant to the issues. What is recorded in the transcript is the exact question and answer on every material point covered in the direct examination by the investigating officer and the cross-examination of defense counsel. Accordingly, law and reason justify the admission of the transcript into evidence. I would sustain the law officer’s ruling.